Title: From James Madison to Albert Gallatin, 4 April 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, April 4. 1808.

Mr. James McGregor, Consul of the United States, at St. Thomas’, having forwarded an account against this Department, for the relief of Seamen, which requires some explanation, and being desirous in the mean time to make him a partial advance thereupon, I have the honor to request you to issue a warrant for five hundred dollars, on the appropriations for the relief of Seamen in favor of William Thornton, who is authorised to receive the same.  Mr. McGregor will of course be charged with this sum.  I am &c.

James Madison.

